         Case 5:18-cv-00408-D Document 46 Filed 06/21/19 Page 1 of 2



               IN THE UNITED STATS DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

JACOB LANCE PAXMAN,               )
                                  )
                      Plaintiff,  )
                                  )
v.                                )            Case No. 18-CV-408-D
                                  )
JASON LI, QUEEN STAR TRUCKING, )
INC., and DOES 1 to 50,           )
                                  )
                      Defendants. )

    DEFENDANTS JASON LI AND QUEEN STAR TRUCKING, INC.’S
                   EXPERT WITNESS LIST

      Defendants, Jason Li and Queen Star Trucking, Inc., submit the

following as their Expert Witness List, pursuant to the Scheduling Order

filed on August 2, 2018.

NO.               NAME                                TESTIMONY
 1. Dr. Eric S. Hart, Psy.D.,              Expert who will testify about
    ABPP-CN                                Plaintiff’s injuries; treatment
    Mizzou North Neuropsychology           received; possible need for future
    Clinic                                 treatment; and ability to be
    315 W. Business Loop 70                employed.
    Columbia, MO 65203
    (573) 882-8876
         Case 5:18-cv-00408-D Document 46 Filed 06/21/19 Page 2 of 2



                                   Respectfully submitted,

                                   FRANDEN | FARRIS | QUILLIN
                                     GOODNIGHT + ROBERTS

                                   /s/Nathaniel G. Parrilli
                                   Joseph R. Farris, OBA #2835
                                   Nathaniel G. Parrilli, OBA #18798
                                   Williams Center Tower II, Suite 900
                                   Two West 2nd Street
                                   Tulsa, Oklahoma 74103
                                   918/583-7129 Phone      918/584-3814 Fax
                                   ATTORNEY FOR DEFENDANTS
                                   JASON LI AND QUEEN STAR
                                   TRUCKING, INC.

                          CERTIFICATE OF SERVICE
      I hereby certify that on July 21, 2019, I electronically transmitted
Defendants’ Expert Witness List to the Clerk of Court using the ECDT
System for filing and transmittal of a Notice of Electronic Filing to the
following ECF registrants:

Kevin D. Swenson                       Tom M. Cummings
Brian D. Shelley                       701 N.W. 13th Street
SWENSON & SHELLEY, PLLC                Oklahoma City, OK 73106
520 East Tabernacle
St. George, UT 84770
kevin@swensonshelley.com
brian@swensonshelley.com

T. Ryan Scott
Geoff Hamby
BAILEY & OLIVER LAW FIRM
3606 West Southern Hills Blvd.
Suite 200
Rogers AR 72758

Attorneys for Plaintiff
                                       /s/Nathaniel G. Parrilli

                                     12
